09/20/2022



                                                                                            Case Number: DA 22-0495




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 22-0495

SUPERIOR HARDWOODS AND
MILLWORK, INC.,
d/b/a GRIZZLY FLOORING
INSTALLATION,

             Plaintiffs and Appellees,

      v.
                                                      ORDER OF MEDIATOR APPOINTMENT
MADDUX REAL ESTATE GROUP,
INC.,
DAWN MADDUX and RALEIGH
WARD,

           Defendants, Counterclaimants
and Appellants,

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Charles W. Schuyler, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this September 20, 2022.



                                                                6H
                                           Bowen Greenwood, Clerk of the Supreme Court
c:   Jeffrey R. Kuchel, Jeffrey M. Roth, Jon G Beal, Charles W. Schuyler